         Case 1:19-mc-00164-VEC Document 1 Filed 04/04/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                    )
TAE YOUN SHIM, HUA XUE, and JI TAEK ) Miscellaneous Action No. 1:19-mc-164
                                    )
KIM,                                ) (Related to Civil Action No. 3:17-cv-04920
            Plaintiffs,             ) EMC, N.D. Cal.)
                                    )
     vs.                            )
                                    )
                                    )
MARTIN J. LAWLER, and LAWLER &      )
LAWLER,                             )
                                    )
            Defendants.             )
                                    )
                                    )

      PLAINTIFFS’ NOTICE OF MOTION TO QUASH SUBPOENAS ISSUED
    PURSUANT TO RULE 45 OF THE FEDERAL RULES OF CIVIL PROCEDURE

       PLEASE TAKE NOTICE THAT, upon the accompanying Declaration of Christopher S.

Hinton and the exhibits attached thereto, Declaration of Tae Youn Shim, Declaration of Hua

Xue, Declaration of Ji Taek Kim, and the accompanying Memorandum of Law in support of this

motion, Plaintiffs will move this Court on a date to be set by the Court, pursuant to Rule 45 of

the Federal Rules of Civil Produce to quash the subpoenas ad testificandum issued to each of

Jing Chen Hinton and Julia Yong-hee Park by Defendants.

Dated: April 4, 2019
                                            Respectfully Submitted,

                                            THE HINTON LAW FIRM

                                        By: /s/ Christopher S. Hinton
                                           Christopher S. Hinton

                                            275 Madison Avenue, 34th Floor
                                            New York, New York 10016
                                            Telephone: (646) 723-3377
                                            Facsimile: (914) 530-2954
                                            Email: chinton@hintonlegal.com

                                            Counsel for Defendants
